Exhibit 10.10

SECOND AMENDMENT
TO
LOAN AND SECURITY AGREEMENT


THIS SECOND AMENDMENT to Loan and Security Agreement (this "Amendment") is
entered into this _th day of January, 2011, by and between SILICON VALLEY BANK
("Bank") and DOT HILL SYSTEMS CORP., a Delaware corporation ("Borrower") whose
address is 1351 S. Sunset Street, Longmont, CO 80501.


RECITALS


A.Bank and Borrower have entered into that certain Loan and Security Agreement
dated as of July 21, 2008 (as amended by that certain First Amendment to Loan
and Security Agreement dated as of July 30, 2009, as the same may from time to
time be further amended, modified, supplemented or restated, the "Loan
Agreement").


B.Bank has extended credit to Borrower for the purposes permitted in the Loan
Agreement.


C.Borrower has requested that Bank amend the Loan Agreement to (i) modify the
covenants, (ii) extend the maturity date and (iii) make certain other revisions
to the Loan Agreement as more fully set forth herein.


D.Bank has agreed to so amend certain provisions of the Loan Agreement, but only
to the extent, in accordance with the terms, subject to the conditions and in
reliance upon the representations and warranties set forth below.


AGREEMENT


NOW, THEREFORE, in consideration of the foregoing recitals and other good and
valuable consideration, the receipt and adequacy of which is hereby
acknowledged, and intending to be legally bound, the parties hereto agree as
follows:


1.Definitions. Capitalized terms used but not defined in this Amendment shall
have the meanings given to them in the Loan Agreement


2.Amendments to Loan Agreement.


2.1    Section 6.2 (Financial Statements, Reports, Certificates). Section 6.2(c)
is amended in its entirety and replaced with the following:


"(c) In accordance with Section 6.6, allow Bank to audit Borrower's Collateral
at Borrower's expense. Such audits shall be conducted no more often than (i)
once per year if the aggregate total amount of Obligations outstanding is less
than or equal to Ten Million Dollars ($10,000,000) and (ii) twice per year if
the aggregate total amount of Obligations outstanding is greater than Ten
Million Dollars ($10,000,000); unless an Event of Default has occurred and is
continuing."


2.2    Section 6.6 (Access to Collateral; Books and Records).    Section 6.6 is
amended in its entirety and replaced with the following:


"6.6 Access to Collateral; Books and Records. At reasonable times (but no more
frequently than set forth in Section 6.2(c)), on two (2) Business Days' notice
(provided no notice is required if an Event of Default has occurred and is
continuing), Bank, or its agents, shall have the right to inspect the Collateral
and the right to audit and copy Borrower's Books. The foregoing




--------------------------------------------------------------------------------

Exhibit 10.10

inspections and audits shall be at Borrower's expense, and the charge therefor
shall be Eight Hundred Fifty ($850) per person per day (or such higher amount as
shall represent Bank's then-current standard charge for the same), plus
reasonable out-of-pocket expenses. In the event Borrower and Bank schedule an
audit more than five (5) Business Days in advance, and Borrower cancels or seeks
to reschedules the audit with less than five (5) Business Days written notice to
Bank, then (without limiting any of Bank's rights or remedies), Borrower shall
pay Bank a fee of One Thousand Dollars ($1,000) plus any out­ of-pocket expenses
incurred by Bank to compensate Bank for the anticipated costs and expenses of
the cancellation or rescheduling."


2.3    Section l3 (Definitions). Subsections (c), (d) and (h) of the definition
of "Eligible Accounts" are amended in their entirety and replaced with the
following:


"(c)    Accounts billed in the United States and owing from an Account Debtor
which does not have its principal place of business in the United States or
Canada unless such Accounts are otherwise Eligible Accounts and (i) covered in
full by credit insurance satisfactory to Bank, less any deductible, (ii)
supported by letter(s) of credit acceptable to Bank, (iii) supported by a
guaranty from the Export-Import Bank of the United States, (iv) the Account
Debtor is a subsidiary of a parent company which has its principal place of
business is in the United States, or (v) that Bank otherwise approves of in
writing;"


"(d)    Accounts billed and payable outside of the United States unless the Bank
has a first priority, perfected security interest or other enforceable Lien in
such Accounts; notwithstanding the foregoing, (i) otherwise Eligible Accounts
owing from Fujitsu-Siemens which are billed and payable outside of the United
States may be counted towards the Borrowing Base in an amount not to exceed Five
Million Dollars ($5,000,000); and (ii) otherwise Eligible Accounts, other than
accounts owing from Fujitsu-Siemens, which are billed and payable outside of the
United States may be counted towards the Borrowing Base in an amount not to
exceed the lesser of (x) sixty five percent (65%) of the aggregate amount of
such Accounts or (y) Two Million Five Hundred Thousand Dollars ($2,500,000);"


"(h)    Accounts owing from an Account Debtor, including Affiliates, whose total
obligations to Borrower exceed twenty-five (25%) of all Accounts, except for (i)
Oracle and NetApp, for which such percentage is fifty percent (50%), and (ii)
Hewlett-Packard for which such percentage is seventy percent (70%);"


2.4    Section 13 (Definitions). Section 13.1 is hereby amended by adding,
amending and/or restating the following definitions in their proper alphabetical
order, as follows:


"Net Worth" means (i) stockholders equity as calculated in accordance with GAAP,
plus (ii) l23R stock based compensation expenses, plus (iii) goodwill and
long-lived asset impairment charges in an amount not to exceed Five Million
Dollars ($5,000,000) in any calendar year.


"Revolving Line Maturity Date" means July 21, 2013.


2.5    Exhibit E of the Loan Agreement is amended in its entirety and replaced
with Exhibit E attached hereto.


3.Limitation of Amendments.


3.1    The amendments set forth in Section 2, above, are effective for the
purposes set forth herein and shall be limited precisely as written and shall
not be deemed to (a) be a consent to any amendment, waiver or modification of
any other term or condition of any Loan Document, or (b) otherwise prejudice any
right or remedy which Bank may now have or may have in the future under or in
connection with any Loan Document.






--------------------------------------------------------------------------------

Exhibit 10.10

3.2    This Amendment shall be construed in connection with and as part of the
Loan Documents and all terms, conditions, representations, warranties, covenants
and agreements set forth in the Loan Documents, except as herein amended, are
hereby ratified and confirmed and shall remain in full force and effect.


4.Representations and Warranties. To induce Bank to enter into this Amendment
Borrower hereby represents and warrants to Bank as follows:


4.1    Immediately after giving effect to this Amendment (a) the representations
and warranties contained in the Loan Documents are true, accurate and complete
in all material respects as of the date hereof (except to the extent such
representations and warranties relate to an earlier date, in which case they are
true and correct as of such date), and (b) no Event of Default has occurred and
is continuing;


4.2    Borrower has the power and authority to execute and deliver this
Amendment and to perform its obligations under the Loan Agreement as amended by
this Amendment;


4.3    The organizational documents of Borrower delivered to Bank on the
Effective Date remain true, accurate and complete and have not been amended,
supplemented or restated and are and continue to be in full force and effect;


4.4    The execution and delivery by Borrower of this Amendment and the
performance by Borrower of its obligations under the Loan Agreement, as amended
by this Amendment have been duly authorized;


4.5    The execution and delivery by Borrower of this Amendment and the
performance by Borrower of its obligations under the Loan Agreement, as amended
by this Amendment, do not and will not contravene (a) any Jaw or regulation
binding on or affecting Borrower, (b) any contractual restriction with a Person
binding on Borrower, (c) any order. judgment or decree of any court or other
governmental or public body or authority, or subdivision thereof binding on
Borrower, or (d) the organizational documents of Borrower;


4.6    The execution and delivery by Borrower of this Amendment and the
performance by Borrower of its obligations under the Loan Agreement, as amended
by this Amendment, do not require any order, consent, approval, license,
authorization or validation of or filing, recording or registration with, or
exemption by any governmental or public body or authority, or subdivision
thereof, binding on either Borrower, except as already has been obtained or
made; and


4.7    This Amendment has been duly executed and delivered by Borrower and is
the binding obligation of Borrower, enforceable against Borrower in accordance
with its terms, except as such enforceability may be limited by bankruptcy,
insolvency, reorganization, liquidation, moratorium or other similar laws of
general application and equitable principles relating to or affecting creditors'
rights.


5.Counterparts. This Amendment may be executed in any number of counterparts and
all of such counterparts taken together shall be deemed to constitute one and
the same instrument.


6.Effectiveness. This Amendment shall be deemed effective upon (a) the due
execution and delivery to Bank of this Amendment by each party hereto, (b) the
due execution and delivery to Bank of updated Borrowing Resolutions for Borrower
and (c) Borrower's payment of an an1endment fee in an amount equal to Sixty
Thousand Dollars ($60,000) which may be debited from any of Borrower's accounts
with Bank.


[Balance of Page Intentionally Left Blank]
[Signature page follows]


















--------------------------------------------------------------------------------

Exhibit 10.10

IN WITNESS WHEREOF, the parties hereto have caused this Amendment to be duly
executed and delivered as of the date first written above.




BANK
 
BORROWER
Silicon Valley Bank
 
Dot Hill Systems Corp.
By:
/s/ Kurt Nichols
 
By:
/s/ Hanif Jamal
Name:
Kurt Nichols
 
Name:
Hanif Jamal
Title:
RM II
 
Title:
SVP & CFO

















































































[Signature Page to Second Amendment to Loan and Security Agreement]




